UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event report)February 27, 2012 Severn Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 0-49731 52-1726127 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 200 Westgate Circle, Suite 200, Annapolis, Maryland (Address of principal executive offices) (Zip Code) 410-260-2000 (Registrant’s telephone number, including area code) (Former name or former address, if change since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Severn Bancorp Inc., (NASDAQ: SVBI) (“Bancorp”) parent company of Severn Savings Bank, FSB (the “Bank”), today announced the appointment of Stephen W. Lillyto the position of Chief Financial Officer. Mr. Lilly joined the Bank in November 2011 as Senior Vice President.Prior to joining Severn he served as Chief Financial Officer of Bay Vanguard FSB in Baltimore, Maryland. A copy of the press release announcing Mr. Lilly’s appointment is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01. Financial Statements and Exhibits. (c) Exhibits: 99.1Press Release of Severn Bancorp, Inc., dated February 27, 2012 announcing appointment of Stephen W. Lilly as Chief Financial Officer. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Severn Bancorp, Inc. Dated:February 27, 2012 By: /Alan J. Hyatt/ Alan J. Hyatt, President
